JOURNAL ENTRY and OPINION
As the motion by appellee Richard Selva to strike appellant's amended brief has been granted, sua sponte, pursuant to Loc.App.R. 16(B), this court hereby dismisses appellant's appeal for failure to comply with this court's order issued December 20, 2000 to file a brief in conformity with the requirements of App.R. 16(A).
This cause is dismissed.
It is ordered that appellees recover of appellant their costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cuyahoga County Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
TIMOTHY E. McMONAGLE, P.J. and COLLEEN CONWAY COONEY, J. CONCUR